Citation Nr: 1530152	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

The Veteran's sinusitis has been manifested by symptoms of pain and tenderness, headaches, and three to six non-incapacitating episodes in the past year, but not by more than six non-incapacitating episodes per year, incapacitating episodes, repeated surgeries, or radical surgery.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6513 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in January 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2007 letter also provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  All identified or submitted private treatment records have been associated with the electronic claims file.  Neither the Veteran nor representative has identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing of record which leads to a conclusion that the evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's sinusitis is rated under Diagnostic Code 6513.  A 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2014).

In an April 2007 VA examination report, it was noted that the Veteran indicated that he suffered from non-incapacitating episodes characterized by headaches, respiratory interference, and purulent discharge.  The frequency of the episodes was not provided.  The Veteran reported the symptoms occurred constantly, and that antibiotic treatment was needed.  The examiner noted that nasal obstruction was present on examination, but that no sinusitis was detected.  The examiner indicated that the sinusitis resulted in additional functional impairment in the form of sleep impairment. 

In a July 2014 examination report, the examiner noted that the Veteran reported sinus infections six to seven times a year, which required antibiotics to treat.  The examiner noted pain and tenderness of the affected sinuses, and six non-incapacitating episodes in the past twelve months.  No incapacitating episodes as defined for VA purposes were noted.  Prior nasal surgery was noted, but it was not indicated that the surgery was radical and the examiner specifically indicated that there was not a history of repeated sinus-related surgical procedures.  The examiner reported that the Veteran had no work impairments attributable to the sinusitis. 

A November 2014 disability benefits questionnaire, completed by a private physician, indicates the Veteran reported near constant mucus production adversely affecting his quality of life.  The examiner found there to be near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus.  Purulent discharge and crusting were also found.  It was noted that the Veteran had three non-incapacitating episodes of sinusitis in the past twelve months, with no incapacitating episodes.  A history of one nasal surgery was reported, but the surgery was not described as radical, nor was it indicated that the surgery was followed by chronic osteomyelitis.  The examiner indicated that the Veteran's sinusitis did not affect his ability to work.

A review of the record shows that the Veteran receives VA treatment for various disabilities, including sinusitis.  However, a review of the treatment notes of record does not indicate that the Veteran experiences incapacitating episodes or more than six non-incapacitating episodes, has had radical surgery followed by chronic osteomyelitis, or that he has symptoms that are worse than those reported at the VA examinations.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for sinusitis.  All of the examiners have indicated that the Veteran suffers between three and six non-incapacitating episodes per year.  While the April 2007 examination report indicated the Veteran reported non-incapacitating episodes six to seven times a year generally, the examiner specifically noted six in the past year at the time of the examination.  No other examination report or treatment record reflects reports of non-incapacitating episodes occurring more than six times per year, and the July 2014 and November 2014 examiners specifically noted six and three episodes in the past year, respectively.  As such, the Board finds that the Veteran's statements concerning the frequency of his non-incapacitating episodes contained in the April 2007 report are outweighed by the other medical evidence of record, all of which reflects non-incapacitating episodes of a frequency between three and six per year.  There is no lay or medical evidence of incapacitating episodes for VA purposes.  

While the Veteran, and the November 2014 disability benefits questionnaire, describe his sinusitis as constant or near constant, there is no medical evidence of a history of repeated sinus surgical procedures, with the July 2014 VA examiner specifically noting that there is no such history.  The Veteran's lone instance of sinus surgery has not been noted, at any point, to have been radical, and there is no evidence that the surgery was followed by chronic osteomyelitis.  The medical records do not show symptomatology before or after the VA examinations which would meet the criteria for a higher rating.  Therefore, the Veteran's symptoms of sinusitis more closely approximate those contemplated by the 10 percent rating based on the frequency of his non-incapacitating episodes, and a higher rating is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for sinusitis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

		Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected sinusitis are contemplated by the schedular criteria of the rating currently assigned.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for sinusitis.  There is nothing unusual or exceptional about the symptoms he has due to this or any other service-connected disability.  Additionally, none of the medical evidence reflects that the Veteran's sinusitis interferes with his work, with all of the examination reports specifically indicating that there is no interference with work stemming from his disability.  Therefore, there is no evidence of a marked interference with his employment beyond that contemplated by the currently assigned rating.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not in order.  Further, based on the evidence of record, including the VA examination reports, the Board finds that there is nothing to suggest that the Veteran's sinusitis interferes with his ability to maintain substantial gainful employment.  As such, the Board finds that the matter of a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected sinusitis is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


